Citation Nr: 1818918	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-55 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis, limitation of flexion.

2.  Entitlement to an initial compensable rating for right knee degenerative arthritis, limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued a 10 percent evaluation for limitation of flexion due to right knee degenerative arthritis, and assigned a separate, noncompensable evaluation for limitation of extension due to right knee degenerative arthritis, effective March 2015.  The Veteran filed a timely notice of disagreement (NOD) in July 2015 with the disability ratings assigned to his right knee. 

Subsequent to the October 2016 statement of the case, the Veteran submitted additional evidence in the form of private treatment records.  If new evidence is submitted with or subsequent to a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Jurisdiction (AOJ) consideration.  38 U.S.C. § 7105(e) (2012).  The Veteran's substantive appeal was submitted on October 31, 2016, after February 2, 2013.  The record does not reflect that the Veteran requested the AOJ to review the evidence; therefore the evidence is subject to initial review by the Board.  However, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents.

The Board notes that in the March 2018 appellate brief, the Veteran, through his representative, raised the issue of an increased rating for a right knee disability on an extraschedular basis.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability warrants higher ratings that what is assigned.  The Veteran is rated at 10 percent for limitation of flexion as a residual of degenerative joint disease under Diagnostic Code 5010-5260 and as noncompensable for limitation of extension under Diagnostic Code 5010-5261.  

The Veteran was afforded VA examinations in April 2015 and October 2016.  

The Veteran contends that the October 2016 VA examination is inadequate because the examiner did not order imaging studies and signed the examination report "C&P examiner."  The Board finds these contentions without merit.  The Veteran had imaging studies of his knees in September 2016 and the VA examiner reviewed a summary of the results provided by the Veteran's private physician.  Additionally, while the VA examiner signed the examination report "C&P examiner," the examiner appears to be a physician within the VA system, and therefore qualified based on education and training.   

However, the Board finds that April 2015 and October 2016 examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the April 2015 and October 2016 examination reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Thus, the examination reports are ambiguous on whether these levels of testing were done.  Furthermore, the examination reports do not indicate at what degree pain began during range of motion testing.

The Board finds that it is also necessary to ensure that the Board has adequate information as to reported flare-up of pain in the right knee.  In the October 2016 VA examination report, the examiner noted that the Veteran reported experiencing flare-ups, but the examiner indicated that he was unable to express any limits to functional ability without resorting to mere speculation because he was not seeing the Veteran during a flare-up.  However, the examiner did not provide any explanation as to why he could not estimate the Veteran's additional loss of motion caused by flare-ups based his own reports.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of Appeals for Veterans Claims held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he] could not do so."  Therefore, the October 2016 VA examination does not adequately address the presence of flare-ups in light of the holding in Sharp. 

As the April 2015 and October 2016 VA examinations are inadequate for ratings purposes, the Board finds that a remand is warranted for a new VA examination to assess the current severity of the Veteran's right knee disability.

On remand, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2016.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since September 2016 and any private treatment records identified by the Veteran. 

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c) The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

To the extent possible, the examiner is asked to estimate the loss of motion of the right knee during flare-ups and due to pain currently and as reported in the April 2015 and October 2016 VA examination reports.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




